DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0042], “these members have the same item as owner” should read “these member have the same item as their owner”
In paragraph [0043], “these three dependency relations is constrained by” should read “these three dependency relations are constrained by” 
In paragraph [0059], “access the member in the product family that have the same owner as the decision” should read “access the member in the product family that has the same owner as the decision”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 6:
A system, comprising an enumerator builder and an informational-scope builder, arranged for: 
receiving an ownership graph comprising a first set of nodes and a first set of directional edges 
receiving a dependency graph comprising a second set of nodes and a second set of directional edges 
for each node in the dependency graph with an incoming edge, the enumerator builder is arranged to create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph
the informational-scope builder is arranged to create a respective accessing variable declaration for each owner node in the dependency graph of the current node
Upon a review of the specification, descriptions of the above limitations are found in Fig. 3 and Fig. 13 and specification paragraphs [0003] and [0110]:
[0003] According to a second embodiment of the present invention, there is provided a system arranged to receive an ownership graph comprising a plurality of nodes andP201802212US01 Page 1 of 52 directional edges, each edge connecting two nodes and indicating ownership of one node by the other node, each node having at most one owner, the ownership graph being acyclic and a dependency graph comprising a plurality of nodes and directional edges, each node in the dependency graph corresponding to a node in the ownership graph, each edge connecting two nodes and indicating dependency of the one node on the other node, the dependency graph being acyclic, the system comprising an enumerator builder and an informational-scope builder, wherein, for each node in the dependency graph with an incoming edge, the enumerator builder is arranged to create a respective enumerating variable declaration for each node in the path from the owner node of the current node to a root node in the ownership graph, each enumerating variable declaration comprising a variable name, a variable type and a path expression specifying a variable range, and the informational-scope builder is arranged to create a respective accessing variable declaration for each parent, or owner, node in the dependency graph of the current node, each accessing variable declaration comprising a variable name and a path expression specifying the values of the variable.
[0110] The system 20 is shown in more detail in Figure 13. The system 20 comprises a processor 44, which is controlling the operation of the system 20. The processor 44 of the system 20 is also connected to a local storage device 46 and to a local interface 48. A computer readable storage medium 50 is provided, which is a CD-ROM 50 storing a computer program product that can be used to control the processor 44 to operate the system 20. The processor 44 executes instructions from the computer program product to operate the system 20. The system 20 for each node 12 in the dependency graph 16 with an incoming edge 18 (which is therefore a decision node 12), creates a scope definition and populates the created scope definition with the respective created enumerating variable declarations and the respective created accessing variable declarations for that specific node 12. The system 20 creates a scoped-decision graph 22 comprising the nodes 12 of the dependency graph 16 and the respective scope definitions for each node 12 in the dependency graph 16 with an incoming edge (the decision nodes 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim interpretation regarding the following limitation in Claim 11:
“a computer readable storage medium”
Upon a review of the specification, a description of the above limitation can be found in paragraph [0113]:
[0113] A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire.
	Based on the above description, “computer readable storage medium” in claims 11-15 is being interpreted as “non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations in claim 6 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, claim 6 is a claim containing a computer-implemented 35 U.S.C. 112(f) (e.g. the system as shown in Fig. 13 is a generic computer/processor) that does not recite both the computer and the algorithm to implement the claimed function. For example, even assuming that specification paragraph [0110] provides description that the processor implements the “the enumerator builder” and “the informational-scope builder” of the system, the specification does not definitely and clearly provide the algorithm that the processor implements to perform the claimed functions of “create a respective enumerating variable declaration” and “create a respective accessing variable declaration.” Therefore, claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description. See MPEP 2181 (II)(B) (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a)”).
Claims 7-10 are rejected based on the same rationale as claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claim 6 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, claim 6 is a claim containing a computer-implemented 35 U.S.C. 112(f) (e.g. the system as shown in Fig. 13 is a generic computer/processor) that does not recite both the computer and the algorithm to implement the claimed function. For example, even assuming that specification paragraph [0110] provides description that the processor implements the “the enumerator builder” and “the informational-scope builder” of the system, the specification does not definitely and clearly provide the algorithm that the processor implements to perform the claimed functions of “create a respective enumerating variable declaration” and “create a respective accessing variable declaration.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 (II)(B) (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a)”). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation “the variable” in line 19. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the variable” has been interpreted as “a variable”.
Claim 3 recites the limitation “the nodes” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the nodes” has been interpreted as “the second set of nodes” in reference to “a second set of nodes” in lines 6-7 of claim 1.
Claim 3 recites the limitation “the respective scope definitions for each node” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the respective scope definitions for each node” has been interpreted as “the scope definition for each node” in reference to “a scope definition for each node” in line 2 of claim 2.
Claim 6 recites the limitation “the variable” in line 20. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the variable” has been interpreted as “a variable”.
Claim 8 recites the limitation “the nodes” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the nodes” has been interpreted as “the second set of nodes” in reference to “a second set of nodes” in line 7 of claim 6.
Claim 8 recites the limitation “the respective scope definitions for each node” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the respective scope definitions for each node” has been interpreted as “the scope definition for each node” in reference to “a scope definition for each node” in line 2 of claim 7.
Claim 11 recites the limitation “the variable” in line 22. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the variable” has been interpreted as “a variable”.
Claim 13 recites the limitation “the nodes” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the nodes” has been interpreted as “the second set of nodes” in reference to “a second set of nodes” in lines 9-10 of claim 11.
Claim 13 recites the limitation “the respective scope definitions for each node” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the respective scope definitions for each node” has been interpreted as “the scope definition for each node” in reference to “a scope definition for each node” in line 2 of claim 12.
	Each of dependent claims 2-5, 7-10, and 12-15 is rejected based on the same rationale as the claim from which it depends
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range”
“creating a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a respective enumerating variable declaration comprising a variable name, variable type, and path expression for each node in the ownership graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a variable name, variable type, and path expression to create a respective enumerating variable declaration for each node in a path in the ownership graph), and creating a respective accessing variable declaration comprising a second variable name and a second path expression for each owner node in the dependency graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a second variable name and a second path expression to create a respective accessing variable declaration for owner node in the dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“for each node in the dependency graph with an incoming edge”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receiving an ownership graph, wherein the ownership graph comprises a first set of nodes and a first set of directional edges, wherein each of the first set of directional edges connects two nodes and indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic”
“receiving a dependency graph, wherein the dependency graph comprises a second set of nodes and a second set of directional edges, wherein each node of the second set of nodes in the dependency graph corresponds to a node of the first set of nodes in the ownership graph, wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scope definition for each node in the dependency graph with an incoming edge”
“populating the created scope definition with the respective enumerating variable declaration and the respective accessing variable declaration for the current node”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a scope definition for each node with an incoming edge in the dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a scope definition for each node with an incoming edge in a dependency graph), and populating the scope definition for the current node with the respective enumerating variable declaration and the respective accessing variable declaration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the respective enumerating variable declaration and the respective accessing variable declaration to populate the scope definition for the current node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“creating a scoped dependency graph comprising the nodes of the dependency graph and the respective scope definitions for each node in the dependency graph with an incoming edge”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the created scope definitions along with the respective nodes of the dependency graph to create a scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created scope definition for each respective node of the dependency graph with an incoming edge along with the respective nodes to create a scoped dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“expanding each scope definition in the scoped dependency graph with a respective decision logic”
“generating a set of rules, each rule comprising a scope definition expanded by the respective decision logic”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using respective decision logic to expand each scope definition in the scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can expand each scope definition in the scoped dependency graph by using a respective design logic), and generating a set of rules, where each rule comprises an expanded scope definition (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the expanded scope definitions (expanded by the respective design logic) to generate a set of rules, where each rule comprises and expanded scope definition).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“receiving a plurality of decision logics, each decision logic for a respective node in the dependency graph with an incoming edge”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application. Furthermore, the recitation of additional elements in claim 1 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“operating the generated set of rules across the received set of data”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses operating the set of rules using the received data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use (operate) the generated set of rules for the received data set (i.e. apply the set of rules to the received data)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“supplying the generated set of rules to a rules engine”
“receiving a set of data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting (supplying) and receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application. Furthermore, the recitation of additional elements in claim 1 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting (supplying) and receiving data). Furthermore, the “receiving …” and “supplying …“ limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range”
“create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a respective enumerating variable declaration comprising a variable name, variable type, and path expression for each node in the ownership graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a variable name, variable type, and path expression to create a respective enumerating variable declaration for each node in a path in the ownership graph), and creating a respective accessing variable declaration comprising a second variable name and a second path expression for each owner node in the dependency graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a second variable name and a second path expression to create a respective accessing variable declaration for owner node in the dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“for each node in the dependency graph with an incoming edge”
“the enumerator builder”
“the informational-scope builder”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receiving an ownership graph comprising a first set of nodes and a first set of directional edges, wherein each of the first set of directional edges connects two nodes and P201802212US01Page 47 of 52indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic”
“receiving a dependency graph comprising a second set of nodes and a second set of directional edges, wherein each node of the second set of nodes in the dependency graph corresponds to a node in the first set of nodes in the ownership graph, wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scope definition for each node in the dependency graph with an incoming edge”
“populating the created scope definition with the respective enumerating variable declaration and the respective accessing variable declaration for the current node”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a scope definition for each node with an incoming edge in the dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a scope definition for each node with an incoming edge in a dependency graph), and populating the scope definition for the current node with the respective enumerating variable declaration and the respective accessing variable declaration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the respective enumerating variable declaration and the respective accessing variable declaration to populate the scope definition for the current node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 6 of graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scoped dependency graph comprising the nodes of the dependency graph and the respective scope definitions for each node in the dependency graph with an incoming edge”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the created scope definitions along with the respective nodes of the dependency graph to create a scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created scope definition for each respective node of the dependency graph with an incoming edge along with the respective nodes to create a scoped dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 6 of graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“expanding each scope definition in the scoped dependency graph with the respective decision logic”
“generating a set of rules, each rule comprising a scope definition expanded by the respective decision logic”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using respective decision logic to expand each scope definition in the scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can expand each scope definition in the scoped dependency graph by using a respective design logic), and generating a set of rules, where each rule comprises an expanded scope definition (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the expanded scope definitions (expanded by the respective design logic) to generate a set of rules, where each rule comprises and expanded scope definition).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“receiving a plurality of decision logics, each decision logic for a respective node in the dependency graph with an incoming edge”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application. Furthermore, the recitation of additional elements in claim 6 of graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“operating the generated set of rules across the received set of data”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses operating the set of rules using the received data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use (operate) the generated set of rules for the received data set (i.e. apply the set of rules to the received data)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“supplying the generated set of rules to a rules engine”
“receiving a set of data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting (supplying) and receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application. Furthermore, the recitation of additional elements in claim 6 of graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting (supplying) and receiving data). Furthermore, the “receiving …” and “supplying …“ limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range”
“create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name and a second path expression specifying one or more values for the variable”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a respective enumerating variable declaration comprising a variable name, variable type, and path expression for each node in the ownership graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a variable name, variable type, and path expression to create a respective enumerating variable declaration for each node in a path in the ownership graph), and creating a respective accessing variable declaration comprising a second variable name and a second path expression for each owner node in the dependency graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a second variable name and a second path expression to create a respective accessing variable declaration for owner node in the dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“for each node in the dependency graph with an incoming edge”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receive an ownership graph, wherein the ownership graph comprises a first set of nodes and a first set of directional edges, wherein each of the first set of directional edges connects two nodes and indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic”
“receive a dependency graph, wherein the dependency graph comprises a second set of nodes and a second set of directional edges, wherein each node of the second set of nodes in the dependency graph corresponds to a node of the first set of nodes in the ownership graph, wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scope definition for each node in the dependency graph with an incoming edge”
“populating the created scope definition with the respective enumerating variable declaration and the respective accessing variable declaration for the current node”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a scope definition for each node with an incoming edge in the dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a scope definition for each node with an incoming edge in a dependency graph), and populating the scope definition for the current node with the respective enumerating variable declaration and the respective accessing variable declaration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the respective enumerating variable declaration and the respective accessing variable declaration to populate the scope definition for the current node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 11 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scoped dependency graph comprising the nodes of the dependency graph and the respective scope definitions for each node in the dependency graph with an incoming edge”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the created scope definitions along with the respective nodes of the dependency graph to create a scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created scope definition for each respective node of the dependency graph with an incoming edge along with the respective nodes to create a scoped dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 11 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“expanding each scope definition in the scoped dependency graph with a respective decision logic”
“generating a set of rules, each rule comprising a scope definition expanded by the respective decision logic”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using respective decision logic to expand each scope definition in the scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can expand each scope definition in the scoped dependency graph by using a respective design logic), and generating a set of rules, where each rule comprises an expanded scope definition (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the expanded scope definitions (expanded by the respective design logic) to generate a set of rules, where each rule comprises and expanded scope definition). 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“receiving a plurality of decision logics, each decision logic for a respective node in the dependency graph with an incoming edge”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application. Furthermore, the recitation of additional elements in claim 11 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“operating the generated set of rules across the received set of data”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses operating the set of rules using the received data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use (operate) the generated set of rules for the received data set (i.e. apply the set of rules to the received data)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“supplying the generated set of rules to a rules engine”
“receiving a set of data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting (supplying) and receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application. Furthermore, the recitation of additional elements in claim 11 of graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting (supplying) and receiving data). Furthermore, the “receiving …” and “supplying …“ limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US 9323644 B1) in view of Wang et al. ("AutoQuery: automatic construction of dependency queries for code search"), and further in view of Raychev et al. ("Predicting Program Properties from “Big Code”").
Regarding Claim 1,
	Hale et al. teaches a computer-implemented method (Fig. 3; Column 9, lines 20-26: "FIG. 3 is a flow chart of an example process for generating aggregated dependencies. A system can use dependency relationships and hierarchical relationships to generate aggregated dependencies for a selected portion of a snapshot. The process will be described as being performed by an appropriately programmed system of one or more computers, e.g., the static analysis system 202 of FIG. 2" teaches that the computer implemented system can be used to perform a process (e.g. a computer-implemented method)) comprising: 
receiving an ownership graph, wherein the ownership graph comprises a first set of nodes and a first set of directional edges (Fig. 1B; Fig. 3; Column 9, lines 60-61: "The system obtains hierarchical relationships between software elements in the snapshot of the code base (330)" teaches obtaining (receiving) hierarchical relationships (e.g. an ownership graph) between software elements (nodes). Fig. 1B; Column 5, lines 41-50: "The hierarchical relationships may be collectively referred to or visualized as a hierarchy graph, or for brevity, a hierarchy. When represented as a graph, each node of the hierarchy represents a software element and each software element has a link with one or more other software elements. The links in the hierarchy can be directed links that represent parent or child relationships. The hierarchy may have one type of link representing a parent relationship or a child relationship, or alternatively, the hierarchy may have two types of links representing parent and child relationships respectively" teaches that the hierarchy (ownership graph) has a set of nodes, and each node is connected to another node via directed links (directional edges)), 
wherein each of the first set of directional edges connects two nodes and indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic (Fig. 1B; Column 4 line 58 - Column 5 line 3: "A hierarchical relationship typically represents a containment relationship between software elements. For example, a hierarchical relationship can represent that a variable is contained in a function, that a function is contained in a class, that a class is contained in a file, that the file is contained in a directory, and that a directory is contained in the project, to name just a few examples. Each hierarchical relationship defines a parent element and a child element. Thus, a software element A is a parent element of a software element B when the software element B is contained in the software element A. Likewise, the software element B is a child element of software element A when the software element B is contained in the software element A" teaches that the nodes of the hierarchy (ownership graph) are connected by hierarchical relationships (e.g. linked by directional edges on the graph), which indicate a parent/child relationship (indicates ownership of the child node by the parent node) between those two elements/nodes. Fig. 1B; teaches that each node can have multiple child nodes, but only one parent (owner) node. Fig. 1B; Column 5, lines 62-66: "The hierarchy can often be represented as a tree with a root node representing the project. However, a tree structure is not necessary. In other words, the hierarchy can be represented by any appropriate acyclic, directed graph that defines parent and child relationships between nodes" teaches that the hierarchy (ownership graph) is acyclic);
receiving a dependency graph, wherein the dependency graph comprises a second set of nodes and a second set of directional edges (Fig. 1A; Fig. 3; Column 9, lines 36-37: "The system obtains dependency relationships between software elements in the snapshot of the code base (320)" teaches obtaining (receiving) dependency relationships (e.g. a dependency graph) between software elements (nodes). Fig. 1A; Column 5, lines 51-57: "Typically, the hierarchy includes a superset of the nodes that are in the raw dependency graph. In other words, the hierarchy includes all software elements represented by the dependency graph in addition to other software elements. For example, the hierarchy 100b has nodes that represent all of the software elements represented by the nodes in the raw dependency graph 100a" teaches that the dependency graph has a set of nodes that separate from the set of nodes (e.g. second set of nodes) for the hierarchy (ownership graph). Fig. 1A; teaches that each node is connected to another node via directed links (directional edges)), 
wherein each node of the second set of nodes in the dependency graph corresponds to a node of the first set of nodes in the ownership graph (Fig. 1A; Fig. 1B; Column 5, lines 51-61: "Typically, the hierarchy includes a superset of the nodes that are in the raw dependency graph. In other words, the hierarchy includes all software elements represented by the dependency graph in addition to other software elements. For example, the hierarchy 100b has nodes that represent all of the software elements represented by the nodes in the raw dependency graph 100a. This is because the hierarchy represents containment relationships while the dependency graph represents functional relationships. Thus, even software elements that are not functionally related to any other software elements will still be included in the hierarchy" teaches that each of the nodes in the dependency graph 100a are represented by (correspond to) the nodes in the hierarchy graph (ownership graph) 100b), 
wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic (Fig. 1A; Column 4, lines 16-25: "A dependency relationship, or for brevity, a “dependency” or a “software dependency” represents a functional relationship between two software elements. A dependency can be described as representing that one software element depends on another software element. Thus, a software element A can be considered to depend on a software element B when the software element A functions as intended only if the software element B is also available. For example, a source code file may not compile correctly if a header included by the source code file is not available" teaches that the nodes of the dependency graph are connected by dependency relationships (e.g. linked by directional edges on the graph), which indicate a dependency between those two elements/nodes (one node depends on the other). Column 20 line 66 - Column 21 line 1: "Another example group rule is “Acyclic,” which specifies that dependencies among children of a group cannot contain any cycles" teaches that the dependencies of the dependency graph will be acyclic because the child nodes cannot contain any cycles). 
	Hale et al. does not appear to explicitly teach for each node in the dependency graph with an incoming edge: creating a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range; and creating a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable.
	However, Wang et al. teaches for each node in the dependency graph with an incoming edge: creating a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph (Section 2.2 Example section; Section 2.2: "To help users formulate queries and provide inputs for dependence-based code search, the Dependence Query Language (DQL) was proposed … DQL has four parts: node declaration (ndecl), node description (ndesc), relationship description (rdesc), and targets (target). Ndecl declares node variables and their types. Ndesc specifies constraints on declared node variables. Rdesc specifies constraints on the relations among declared node variables. Target specifies the variables specified in ndecl that are desired search targets. When a DQL query is processed on a PDG, nodes in the PDG that match the node variables specified in target and satisfy the constraints specified in ndecl, ndesc and rdesc would be returned … Targets - This part of a DQL query specifies the target node variables that would be returned as the output of the query. This set of variables is a subset of all declared variables" teaches that for nodes of a program dependence graph (PDG), node (variable) declarations are made for each node in a PDG (ownership graph) in a path for a target node (e.g. for each node that is a parent (owner) node to the target node)), 
wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range (Section 2.2: "Node declaration - This part of a query is to declare some node variables that are to be mapped to nodes in a PDG. We assign types to node variables; each type is a PDG node type, e.g., function call, expression, declaration, etc. Node description - This part of the query specifies further constraints on declared node variables (cond and ucond). To specify constraints, developers can use the following unary operators: contains, inFile, inFunc, atLine, of ControlType, and of Type. The operator contains allow developers to specify that a particular node needs to contain a particular text. The operatorsinFile and inFunc allow developers to specify a node that is located inside a particular file or function respectively. The operator of ControlType allows user to specify a control node of a particular type (i.e., for, while, switch, or if). The operator of Type allows user to specify a node of a particular type. If the type is specified as native it corresponds to built-in types of a programming language, e.g., “char”, “float”, “int”, etc. Relationship description - This part of the query specifies constraints governing the dependency relationships (data and control) between two declared node variables. They are expressed as operators: dataDepends, controls, and onestep. Onestep can be used together with either dataDepends or controls; it specifies that a node is directly data or control dependent on another node." teaches that the variable declarations comprise name, type, and path expressions (including variable constraints and relationship dependencies (i.e. parent (owner)/child)) of the variable).
	Hale et al. and Wang et al. are analogous to the claimed invention because they are directed to using dependency graphs/networks for software implementation and optimization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for each node in the dependency graph with an incoming edge: creating a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range as taught by Wang et al. to the disclosed invention of Hale et al.
	One of ordinary skill in the art would have been motivated to make this modification "to allow user queries to be expressed as control and data dependency relationships among program elements … to leverage these dependencies for more accurate code search results" (Wang et al. Abstract).
	Hale et al. in view of  Wang et al. does not appear to explicitly teach creating a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable.
	However, Raychev et al. teaches creating a respective accessing variable declaration for each owner node in the dependency graph of the current node (Section 2: Overview; Fig. 2; teaches creating variable access declarations for each node in a dependency graph), 
wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable (Section 2: Overview; Fig. 2 (e); teaches that the variable declaration includes a new variable name, and a path expression for the variable specifying the value of the variable (e.g. len = str.length)).
	Hale et al., Wang et al., and Raychev et al. are analogous to the claimed invention because they are directed to using dependency graphs/networks for software implementation and optimization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate creating a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable as taught by Raychev et al. to the disclosed invention of Hale et al. in view of Wang et al.
	One of ordinary skill in the art would have been motivated to make this modification "to transform the input program into a representation which allows us to phrase the problem of inferring program properties as structured prediction in machine learning" by "captur[ing] relationships between program elements whose properties are to be predicted with elements whose properties are known" (Raychev et al. Abstract second paragraph and Introduction fifth paragraph).
Regarding Claim 6,
	Hale et al. teaches a system, comprising an enumerator builder and an informational-scope builder (Fig. 2; Column 7, lines 7-16: "FIG. 2 illustrates an example system 200. The system 200 includes a user device 260 in communication with a static analysis system 202. The static analysis system 202 includes several functional components, including a presentation engine 210, a dependency aggregator 220, a dependency engine 230, a hierarchy engine 240, a link analyzer 260, and a coding tool plugin 270. Each of these components of the static analysis system 202 can be implemented as computer programs installed on one or more computers in one or more locations that are coupled to each other through a network" teaches a system that can be implemented by a computer. Column 37, lines 34-44: "As used in this specification, an “engine,” or “software engine,” refers to a software implemented input/output system that provides an output that is different from the input. An engine can be an encoded block of functionality, such as a library, a platform, a software development kit (“SDK”), or an object. Each engine can be implemented on any appropriate type of computing device, e.g., servers, mobile phones, tablet computers, notebook computers, music players, e-book readers, laptop or desktop computers, PDAs, smart phones, or other stationary or portable devices, that includes one or more processors and computer readable media" teaches that the engines of the system may be implemented by a processor (e.g. the enumerator and informational-scope builders are part of the processor)), arranged for: 
receiving an ownership graph comprising a first set of nodes and a first set of directional edges (Fig. 1B; Fig. 3; Column 9, lines 60-61: "The system obtains hierarchical relationships between software elements in the snapshot of the code base (330)" teaches obtaining (receiving) hierarchical relationships (e.g. an ownership graph) between software elements (nodes). Fig. 1B; Column 5, lines 41-50: "The hierarchical relationships may be collectively referred to or visualized as a hierarchy graph, or for brevity, a hierarchy. When represented as a graph, each node of the hierarchy represents a software element and each software element has a link with one or more other software elements. The links in the hierarchy can be directed links that represent parent or child relationships. The hierarchy may have one type of link representing a parent relationship or a child relationship, or alternatively, the hierarchy may have two types of links representing parent and child relationships respectively" teaches that the hierarchy (ownership graph) has a set of nodes, and each node is connected to another node via directed links (directional edges)), 
wherein each of the first set of directional edges connects two nodes and P201802212US01Page 47 of 52indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic (Fig. 1B; Column 4 line 58 - Column 5 line 3: "A hierarchical relationship typically represents a containment relationship between software elements. For example, a hierarchical relationship can represent that a variable is contained in a function, that a function is contained in a class, that a class is contained in a file, that the file is contained in a directory, and that a directory is contained in the project, to name just a few examples. Each hierarchical relationship defines a parent element and a child element. Thus, a software element A is a parent element of a software element B when the software element B is contained in the software element A. Likewise, the software element B is a child element of software element A when the software element B is contained in the software element A" teaches that the nodes of the hierarchy (ownership graph) are connected by hierarchical relationships (e.g. linked by directional edges on the graph), which indicate a parent/child relationship (indicates ownership of the child node by the parent node) between those two elements/nodes. Fig. 1B; teaches that each node can have multiple child nodes, but only one parent (owner) node. Fig. 1B; Column 5, lines 62-66: "The hierarchy can often be represented as a tree with a root node representing the project. However, a tree structure is not necessary. In other words, the hierarchy can be represented by any appropriate acyclic, directed graph that defines parent and child relationships between nodes" teaches that the hierarchy (ownership graph) is acyclic);
receiving a dependency graph comprising a second set of nodes and a second set of directional edges (Fig. 1A; Fig. 3; Column 9, lines 36-37: "The system obtains dependency relationships between software elements in the snapshot of the code base (320)" teaches obtaining (receiving) dependency relationships (e.g. a dependency graph) between software elements (nodes). Fig. 1A; Column 5, lines 51-57: "Typically, the hierarchy includes a superset of the nodes that are in the raw dependency graph. In other words, the hierarchy includes all software elements represented by the dependency graph in addition to other software elements. For example, the hierarchy 100b has nodes that represent all of the software elements represented by the nodes in the raw dependency graph 100a" teaches that the dependency graph has a set of nodes that separate from the set of nodes (e.g. second set of nodes) for the hierarchy (ownership graph). Fig. 1A; teaches that each node is connected to another node via directed links (directional edges)),
wherein each node of the second set of nodes in the dependency graph corresponds to a node in the first set of nodes in the ownership graph (Fig. 1A; Fig. 1B; Column 5, lines 51-61: "Typically, the hierarchy includes a superset of the nodes that are in the raw dependency graph. In other words, the hierarchy includes all software elements represented by the dependency graph in addition to other software elements. For example, the hierarchy 100b has nodes that represent all of the software elements represented by the nodes in the raw dependency graph 100a. This is because the hierarchy represents containment relationships while the dependency graph represents functional relationships. Thus, even software elements that are not functionally related to any other software elements will still be included in the hierarchy" teaches that each of the nodes in the dependency graph 100a are represented by (correspond to) the nodes in the hierarchy graph (ownership graph) 100b), 
wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic (Fig. 1A; Column 4, lines 16-25: "A dependency relationship, or for brevity, a “dependency” or a “software dependency” represents a functional relationship between two software elements. A dependency can be described as representing that one software element depends on another software element. Thus, a software element A can be considered to depend on a software element B when the software element A functions as intended only if the software element B is also available. For example, a source code file may not compile correctly if a header included by the source code file is not available" teaches that the nodes of the dependency graph are connected by dependency relationships (e.g. linked by directional edges on the graph), which indicate a dependency between those two elements/nodes (one node depends on the other). Column 20 line 66 - Column 21 line 1: "Another example group rule is “Acyclic,” which specifies that dependencies among children of a group cannot contain any cycles" teaches that the dependencies of the dependency graph will be acyclic because the child nodes cannot contain any cycles). 
	Hale et al. does not appear to explicitly teach for each node in the dependency graph with an incoming edge, the enumerator builder is arranged to create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range; and the informational-scope builder is arranged to create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable.
	However, Wang et al. teaches for each node in the dependency graph with an incoming edge, the enumerator builder is arranged to create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph (Section 2.2 Example section; Section 2.2: "To help users formulate queries and provide inputs for dependence-based code search, the Dependence Query Language (DQL) was proposed … DQL has four parts: node declaration (ndecl), node description (ndesc), relationship description (rdesc), and targets (target). Ndecl declares node variables and their types. Ndesc specifies constraints on declared node variables. Rdesc specifies constraints on the relations among declared node variables. Target specifies the variables specified in ndecl that are desired search targets. When a DQL query is processed on a PDG, nodes in the PDG that match the node variables specified in target and satisfy the constraints specified in ndecl, ndesc and rdesc would be returned … Targets - This part of a DQL query specifies the target node variables that would be returned as the output of the query. This set of variables is a subset of all declared variables" teaches that for nodes of a program dependence graph (PDG), node (variable) declarations are made for each node in a PDG (ownership graph) in a path for a target node (e.g. for each node that is a parent (owner) node to the target node)), 
wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range (Section 2.2: "Node declaration - This part of a query is to declare some node variables that are to be mapped to nodes in a PDG. We assign types to node variables; each type is a PDG node type, e.g., function call, expression, declaration, etc. Node description - This part of the query specifies further constraints on declared node variables (cond and ucond). To specify constraints, developers can use the following unary operators: contains, inFile, inFunc, atLine, of ControlType, and of Type. The operator contains allow developers to specify that a particular node needs to contain a particular text. The operatorsinFile and inFunc allow developers to specify a node that is located inside a particular file or function respectively. The operator of ControlType allows user to specify a control node of a particular type (i.e., for, while, switch, or if). The operator of Type allows user to specify a node of a particular type. If the type is specified as native it corresponds to built-in types of a programming language, e.g., “char”, “float”, “int”, etc. Relationship description - This part of the query specifies constraints governing the dependency relationships (data and control) between two declared node variables. They are expressed as operators: dataDepends, controls, and onestep. Onestep can be used together with either dataDepends or controls; it specifies that a node is directly data or control dependent on another node." teaches that the variable declarations comprise name, type, and path expressions (including variable constraints and relationship dependencies (i.e. parent (owner)/child)) of the variable). 
	Hale et al. and Wang et al. are analogous to the claimed invention because they are directed to using dependency graphs/networks for software implementation and optimization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for each node in the dependency graph with an incoming edge, the enumerator builder is arranged to create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range as taught by Wang et al. to the disclosed invention of Hale et al.
	One of ordinary skill in the art would have been motivated to make this modification "to allow user queries to be expressed as control and data dependency relationships among program elements … to leverage these dependencies for more accurate code search results" (Wang et al. Abstract).
	Hale et al. in view of  Wang et al. does not appear to explicitly teach the informational-scope builder is arranged to create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable.
	However, Raychev et al. teaches the informational-scope builder is arranged to create a respective accessing variable declaration for each owner node in the dependency graph of the current node (Section 2: Overview; Fig. 2; teaches creating variable access declarations for each node in a dependency graph), 
wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable (Section 2: Overview; Fig. 2 (e); teaches that the variable declaration includes a new variable name, and a path expression for the variable specifying the value of the variable (e.g. len = str.length)).
	Hale et al., Wang et al., and Raychev et al. are analogous to the claimed invention because they are directed to using dependency graphs/networks for software implementation and optimization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the informational-scope builder is arranged to create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for the variable as taught by Raychev et al. to the disclosed invention of Hale et al. in view of Wang et al.
	One of ordinary skill in the art would have been motivated to make this modification "to transform the input program into a representation which allows us to phrase the problem of inferring program properties as structured prediction in machine learning" by "captur[ing] relationships between program elements whose properties are to be predicted with elements whose properties are known" (Raychev et al. Abstract second paragraph and Introduction fifth paragraph).
Regarding Claim 11,
	Hale et al. teaches a computer program product for controlling a system comprising a processor, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Column 36 line 55 - Column 37 line 1: "Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory program carrier for execution by, or to control the operation of, data processing apparatus. Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus. The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them" teaches that embodiments may be implemented by a computer program with instructions that, when executed, control the operation of a data processing apparatus (system). Column 37, lines 4-7: "The term “data processing apparatus” encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers" teaches that the apparatus (system) comprises a processor), the program instructions executable by the processor to cause the processor to: 
receive an ownership graph, wherein the ownership graph comprises a first set of nodes and a first set of directional edges (Fig. 1B; Fig. 3; Column 9, lines 60-61: "The system obtains hierarchical relationships between software elements in the snapshot of the code base (330)" teaches obtaining (receiving) hierarchical relationships (e.g. an ownership graph) between software elements (nodes). Fig. 1B; Column 5, lines 41-50: "The hierarchical relationships may be collectively referred to or visualized as a hierarchy graph, or for brevity, a hierarchy. When represented as a graph, each node of the hierarchy represents a software element and each software element has a link with one or more other software elements. The links in the hierarchy can be directed links that represent parent or child relationships. The hierarchy may have one type of link representing a parent relationship or a child relationship, or alternatively, the hierarchy may have two types of links representing parent and child relationships respectively" teaches that the hierarchy (ownership graph) has a set of nodes, and each node is connected to another node via directed links (directional edges)), 
wherein each of the first set of directional edges connects two nodes and indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic (Fig. 1B; Column 4 line 58 - Column 5 line 3: "A hierarchical relationship typically represents a containment relationship between software elements. For example, a hierarchical relationship can represent that a variable is contained in a function, that a function is contained in a class, that a class is contained in a file, that the file is contained in a directory, and that a directory is contained in the project, to name just a few examples. Each hierarchical relationship defines a parent element and a child element. Thus, a software element A is a parent element of a software element B when the software element B is contained in the software element A. Likewise, the software element B is a child element of software element A when the software element B is contained in the software element A" teaches that the nodes of the hierarchy (ownership graph) are connected by hierarchical relationships (e.g. linked by directional edges on the graph), which indicate a parent/child relationship (indicates ownership of the child node by the parent node) between those two elements/nodes. Fig. 1B; teaches that each node can have multiple child nodes, but only one parent (owner) node. Fig. 1B; Column 5, lines 62-66: "The hierarchy can often be represented as a tree with a root node representing the project. However, a tree structure is not necessary. In other words, the hierarchy can be represented by any appropriate acyclic, directed graph that defines parent and child relationships between nodes" teaches that the hierarchy (ownership graph) is acyclic);
P201802212US01Page 49 of 52receive a dependency graph, wherein the dependency graph comprises a second set of nodes and a second set of directional edges (Fig. 1A; Fig. 3; Column 9, lines 36-37: "The system obtains dependency relationships between software elements in the snapshot of the code base (320)" teaches obtaining (receiving) dependency relationships (e.g. a dependency graph) between software elements (nodes). Fig. 1A; Column 5, lines 51-57: "Typically, the hierarchy includes a superset of the nodes that are in the raw dependency graph. In other words, the hierarchy includes all software elements represented by the dependency graph in addition to other software elements. For example, the hierarchy 100b has nodes that represent all of the software elements represented by the nodes in the raw dependency graph 100a" teaches that the dependency graph has a set of nodes that separate from the set of nodes (e.g. second set of nodes) for the hierarchy (ownership graph). Fig. 1A; teaches that each node is connected to another node via directed links (directional edges)), 
wherein each node of the second set of nodes in the dependency graph corresponds to a node of the first set of nodes in the ownership graph (Fig. 1A; Fig. 1B; Column 5, lines 51-61: "Typically, the hierarchy includes a superset of the nodes that are in the raw dependency graph. In other words, the hierarchy includes all software elements represented by the dependency graph in addition to other software elements. For example, the hierarchy 100b has nodes that represent all of the software elements represented by the nodes in the raw dependency graph 100a. This is because the hierarchy represents containment relationships while the dependency graph represents functional relationships. Thus, even software elements that are not functionally related to any other software elements will still be included in the hierarchy" teaches that each of the nodes in the dependency graph 100a are represented by (correspond to) the nodes in the hierarchy graph (ownership graph) 100b), 
wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic (Fig. 1A; Column 4, lines 16-25: "A dependency relationship, or for brevity, a “dependency” or a “software dependency” represents a functional relationship between two software elements. A dependency can be described as representing that one software element depends on another software element. Thus, a software element A can be considered to depend on a software element B when the software element A functions as intended only if the software element B is also available. For example, a source code file may not compile correctly if a header included by the source code file is not available" teaches that the nodes of the dependency graph are connected by dependency relationships (e.g. linked by directional edges on the graph), which indicate a dependency between those two elements/nodes (one node depends on the other). Column 20 line 66 - Column 21 line 1: "Another example group rule is “Acyclic,” which specifies that dependencies among children of a group cannot contain any cycles" teaches that the dependencies of the dependency graph will be acyclic because the child nodes cannot contain any cycles).
	Hale et al. does not appear to explicitly teach for each node in the dependency graph with an incoming edge: create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range; and create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name and a second path expression specifying one or more values for the variable.
	However, Wang et al. teaches for each node in the dependency graph with an incoming edge: create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph (Section 2.2 Example section; Section 2.2: "To help users formulate queries and provide inputs for dependence-based code search, the Dependence Query Language (DQL) was proposed … DQL has four parts: node declaration (ndecl), node description (ndesc), relationship description (rdesc), and targets (target). Ndecl declares node variables and their types. Ndesc specifies constraints on declared node variables. Rdesc specifies constraints on the relations among declared node variables. Target specifies the variables specified in ndecl that are desired search targets. When a DQL query is processed on a PDG, nodes in the PDG that match the node variables specified in target and satisfy the constraints specified in ndecl, ndesc and rdesc would be returned … Targets - This part of a DQL query specifies the target node variables that would be returned as the output of the query. This set of variables is a subset of all declared variables" teaches that for nodes of a program dependence graph (PDG), node (variable) declarations are made for each node in a PDG (ownership graph) in a path for a target node (e.g. for each node that is a parent (owner) node to the target node)), 
wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range (Section 2.2: "Node declaration - This part of a query is to declare some node variables that are to be mapped to nodes in a PDG. We assign types to node variables; each type is a PDG node type, e.g., function call, expression, declaration, etc. Node description - This part of the query specifies further constraints on declared node variables (cond and ucond). To specify constraints, developers can use the following unary operators: contains, inFile, inFunc, atLine, of ControlType, and of Type. The operator contains allow developers to specify that a particular node needs to contain a particular text. The operatorsinFile and inFunc allow developers to specify a node that is located inside a particular file or function respectively. The operator of ControlType allows user to specify a control node of a particular type (i.e., for, while, switch, or if). The operator of Type allows user to specify a node of a particular type. If the type is specified as native it corresponds to built-in types of a programming language, e.g., “char”, “float”, “int”, etc. Relationship description - This part of the query specifies constraints governing the dependency relationships (data and control) between two declared node variables. They are expressed as operators: dataDepends, controls, and onestep. Onestep can be used together with either dataDepends or controls; it specifies that a node is directly data or control dependent on another node." teaches that the variable declarations comprise name, type, and path expressions (including variable constraints and relationship dependencies (i.e. parent (owner)/child)) of the variable).
	Hale et al. and Wang et al. are analogous to the claimed invention because they are directed to using dependency graphs/networks for software implementation and optimization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for each node in the dependency graph with an incoming edge: create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range as taught by Wang et al. to the disclosed invention of Hale et al.
	One of ordinary skill in the art would have been motivated to make this modification "to allow user queries to be expressed as control and data dependency relationships among program elements … to leverage these dependencies for more accurate code search results" (Wang et al. Abstract).
	Hale et al. in view of  Wang et al. does not appear to explicitly teach create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name and a second path expression specifying one or more values for the variable.
	However, Raychev et al. teaches create a respective accessing variable declaration for each owner node in the dependency graph of the current node (Section 2: Overview; Fig. 2; teaches creating variable access declarations for each node in a dependency graph), 
wherein the respective accessing variable declaration comprises a second variable name and a second path expression specifying one or more values for the variable (Section 2: Overview; Fig. 2 (e); teaches that the variable declaration includes a new variable name, and a path expression for the variable specifying the value of the variable (e.g. len = str.length)).
	Hale et al., Wang et al., and Raychev et al. are analogous to the claimed invention because they are directed to using dependency graphs/networks for software implementation and optimization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name and a second path expression specifying one or more values for the variable as taught by Raychev et al. to the disclosed invention of Hale et al. in view of Wang et al.
	One of ordinary skill in the art would have been motivated to make this modification "to transform the input program into a representation which allows us to phrase the problem of inferring program properties as structured prediction in machine learning" by "captur[ing] relationships between program elements whose properties are to be predicted with elements whose properties are known" (Raychev et al. Abstract second paragraph and Introduction fifth paragraph).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125